Case 6:18-cv-01313-RBD-GJK Document 29 Filed 04/10/19 Page 1 of 2 PageID 185



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CHRISTIAN CARE MINISTRY, INC.,

        Plaintiff,

v.                                                Case No.: 6:18-cv-1313-Orl-37GJK

SURECO INSURANCE AGENCY, INC.;
SURECO HEALTH AND INSURANCE
AGENCY, INC.; SURECARE, INC.; and
JOHN DOES 1-10,

     Defendants.
______________________________________

                       SUPPLEMENTAL MEDIATOR’S REPORT

        A mediation conference was conducted on March 7, 2019.                 After further

consultation with the parties, an impasse has been declared.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 10, 2019, I electronically filed the foregoing

with the Clerk of the Courts by using E-Portal, which will send a notice of electronic filing

to the following: Joshua D. Grosshans, Esquire, Latham, Shuker, Eden & Beaudine,

LLP, 111 North Magnolia Ave., Suite 1400, Orlando, FL 32801, josh@lseblaw.com;

lmilvain@lseblaw.com; Joseph J. Weissman, Esquire, Johnson Pope Bokor Ruppel &

Burns, 401 East Jackson St., Suite 3100, Tampa, FL 33602, Josephw@jpfirm.com.

                                          Respectfully submitted,




LEGAL/122046319.v1
Case 6:18-cv-01313-RBD-GJK Document 29 Filed 04/10/19 Page 2 of 2 PageID 186



                                   DAVID W. HENRY, ESQUIRE/MEDIATOR
                                   Florida Bar No.: 765082
                                   MARSHALL, DENNEHEY, WARNER,
                                   COLEMAN & GOGGIN
                                   315 E. Robinson Street, Suite 550
                                   Orlando, FL 32801
                                   Telephone: (407) 420-4380
                                   Facsimile: (407) 839-3008
                                   E-mail: dwhenry@mdwcg.com




LEGAL/122046319.v1
